Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy Joe Smith, Appellant                            Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-12-00068-CR           v.                       0518105).         Memorandum       Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Billy Joe Smith, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 23, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk